J-S48001-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                         Appellee

                    v.

KEITH HICKS

                         Appellant                No. 59 WDA 2014


              Appeal from the PCRA Order December 9, 2013
            In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0010400-1995


BEFORE: PANELLA, J., DONOHUE, J., and WECHT, J.

JUDGMENT ORDER BY PANELLA, J.                  FILED OCTOBER 26, 2015

     Appellant, Keith Hicks, appeals form the order denying his petition

pursuant to the Post Conviction Relief Act (“PCRA”).   In essence, Hicks

requests that we overturn the Supreme Court of Pennsylvania’s decision in

Commonwealth v. Cunningham, 81 A.3d 1 (Pa. 2013). Since we cannot

do so, we affirm.

     On April 1, 1996, Hicks was sentenced to life in prison pursuant to

being convicted of homicide. This Court affirmed the judgment of sentence

on December 9, 1997, and Hicks filed a timely, pro se PCRA petition on

December 10, 1998.       Counsel was appointed, an amended PCRA petition

was filed, and numerous requests for extension were granted. However, the

docket entries reveal no decision on the petition, and no progress in the
J-S48001-15


matter from 2007 to July 9, 2012, when Hicks filed another pro se PCRA

petition.

       New counsel was appointed, who requested and received a stay of

proceedings     pending     the    Pennsylvania   Supreme   Court’s   decision   in

Cunningham.         After Cunningham was filed, the Commonwealth filed an

answer to Hicks’s petition, and Hicks filed, inter alia, a counseled amended

PCRA petition.       On December 9, 2013, the PCRA court denied Hicks’s

petition. This timely appeal followed.

       On appeal, Hicks raises several arguments, all of which seek to

overturn the Pennsylvania Supreme Court’s decision in Cunningham.                As

Hicks notes, this issue is presently before the Supreme Court of the United

States.1    However, this circumstance does not empower this Court to

disregard existing precedent from the Supreme Court of Pennsylvania. See

Eckman v. Erie Ins. Exchange, 21 A.3d 1203, 1207 (Pa. Super. 2011)

(Superior Court is bound by existing precedent). Thus, we have no power to

overrule Cunningham, and must affirm the order of the PCRA court.

       Order affirmed. Jurisdiction relinquished.




____________________________________________


1
  Montgomery v. Louisiana, 135 S. Ct. 1546, cert. granted March 23,
2015.



                                           -2-
J-S48001-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/26/2015




                          -3-